           Case 2:18-cv-01270-APG-CWH Document 18 Filed 10/03/18 Page 1 of 2



 1   NICHOLAS M. WOOLDRIDGE
     Nevada State Bar No. 8732
 2
     WOOLDRIDGE LAW, LTD.
 3   400 South 7th Street, 4th Floor
     Las Vegas, NV 89101
 4   Telephone: (702) 330-4645
 5
     nicholas@wooldridgelawlv.com
     Attorney for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
 8                                          DISTRICT OF NEVADA
 9
     ROBERT N. CARPENTER,
10                                                        CASE NO. 2:18-CV-1270-APG-CWH
                             Plaintiff,
11
             vs.
12
     DOQAMCO ENTERPRISES AKA THOMAS J.
13   WHEELER, JR., AKA INVESTMENT
     SOLUTIONS, INC., AKA FIRST CITY, INC,
14   AND JOHN DOES I-X,
15                           Defendants.
16

17

18                                                ORDER

19      The Plaintiff, Robert N. Carpenter (“Plaintiff”), pursuant to LR-67, Federal Rules of Civil
20
     Procedure Rule 67, and 28 U.S.C. § 2041, has applied for an order directing Citibank N.A. to
21
     turnover the sum of $68,198.00 to the Clerk of the Court for deposit in the Court’s Registry
22

23   Account pending resolution of the pending case.

24      The Plaintiff’s Motion is GRANTED. In particular, the Court orders as follows:
25      1. Citibank shall turnover the sum of $68,198.00 to the Clerk of the Court;
26
        2. Said funds shall be held in this Court’s Registry Account pending further order of this
27
            Court.
28



     Carpenter v. Wheeler et al                     1
     TurnoverofFunds/Order/27/October2018
           Case 2:18-cv-01270-APG-CWH Document 18 Filed 10/03/18 Page 2 of 2



 1      3. The Clerk shall deduct from any income earned on the funds while held in the Registry
 2
            Account a fee of 10%, whenever such income becomes available for deduction, without
 3
            further order of the Court.
 4
                   11th
 5
        Dated this______day of October 2018.                SO ORDERED

 6
                                                            _____________________
 7                                                          UnitedStates
                                                                   States Magistrate
                                                                          District Judge
                                                           United                      Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Carpenter v. Wheeler et al                  2
     TurnoverofFunds/Order/27/October2018
